Name: Commission Directive 92/87/EEC of 26 October 1992 establishing a non-exclusive list of the main ingredients normally used and marketed for the preparation of compound feedingstuffs intended for animals other than pets
 Type: Directive
 Subject Matter: trade policy;  tariff policy;  agricultural activity;  agri-foodstuffs;  food technology;  marketing
 Date Published: 1992-11-04

 Avis juridique important|31992L0087Commission Directive 92/87/EEC of 26 October 1992 establishing a non-exclusive list of the main ingredients normally used and marketed for the preparation of compound feedingstuffs intended for animals other than pets Official Journal L 319 , 04/11/1992 P. 0019 - 0032 Finnish special edition: Chapter 3 Volume 45 P. 0149 Swedish special edition: Chapter 3 Volume 45 P. 0149 COMMISSION DIRECTIVE 92/87/EEC of 26 October 1992 establishing a non-exclusive list of the main ingredients normally used and marketed for the preparation of compound feedingstuffs intended for animals other than petsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feedingstuffs (1), as last amended by Directive 90/654/EEC (2), and in particular Article 10 (b) thereof, Whereas a nomenclature of goods meeting the requirements of both the Common Customs Tariff and the Community's external trade statistics was introduced by Council Regulation (EEC) No 2658/87 (3); Whereas, as regards labelling, the purpose of Directive 79/373/EEC is to ensure that stockfarmers are informed objectively and as accurately as possible; Whereas the declaration of the ingredients in feedingstuffs constitutes, in certain cases, an important item of information for stockfarmers; Whereas Directive 79/373/EEC provides for two forms of declaration of the ingredients of compound feedingstuffs for animals other than pets; Whereas, in accordance with Directive 79/373/EEC, as amended by Directive 90/44/EEC (4), and in view of progress in scientific and technical knowledge, a non-exclusive list should be drawn up of the main ingredients normally used and marketed for the manufacture of compound feedingstuffs for animals other than pets with a view to abolishing barriers to intra-Community trade; Whereas the list should establish a common name and description for each ingredient and may, in certain cases, establish minimum compositional requirements; Whereas a level of botanical purity and a definition of what is to be understood by botanical impurities must be determined in order for individual ingredients to be distinguished from mixtures; Whereas establishing a glossary describing the main manufacturing processes enables numerous repetitions to be avoided; Whereas ingredients included on the abovementioned list may be declared as such only under the names specified and on condition that they correspond to the descriptions therein and any compositional requirements which may be laid down; Whereas, in accordance with Directive 79/373/EEC, the list of ingredients which may be used in the manufacture of compound feedingstuffs cannot be exhaustive; whereas Member States are accordingly required to allow ingredients other than those on the list to be marketed provided that such products are of sound, genuine and merchantable quality and that they are declared using names other than those listed in the Annex which cannot mislead the purchaser; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Member States shall prescribe that in the case of compound feedingstuffs intended for animals other than pets, the ingredients listed at Part B of the Annex may be declared, on the packaging, on the container or on a label attached thereto, only under the names specified therein, and on condition that they correspond to the descriptions given therein and any compositional requirements which may be laid down. Furthermore, the Member States shall ensure that the provisions under 'General' of Part A of the Annex are respected. Article 2 Member States shall, however, lay down that compound feedingstuffs manufactured before 1 March 1993 which do not comply with this Directive may still be marketed until 31 December 1993. Article 3 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with the provisions of this Directive by 1 March 1993 at the latest. They shall inform the Commission immediately thereof. The provisions to be adopted by the Member States shall contain a reference to this Directive or shall be accompanied by such a reference when they are published officially. The reference shall be as laid down by the Member States. Article 4 This Directive is addressed to the Member States. Done at Brussels, 26 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 86, 6. 4. 1979, p. 30. (2) OJ No L 353, 17. 12. 1990, p. 48. (3) OJ No L 256, 7. 9. 1987, p. 1. (4) OJ No L 27, 31. 1. 1990, p. 35. ANNEX PART A General I. Explanatory notes: 1. Ingredients are listed and named in Part B according to the following criteria: - the origin of the product/by-product, e.g. vegetable, animal, mineral, - the part of the product/by-product used, e.g. whole, seeds, tubers, bones, - the processing to which the product/by-product has been subjected, e.g. decortication, extraction, heating and/or the resulting product/by-product, e.g. flakes, bran, pulp, fat, - the maturity of the product/by-product and/or the quality of the product/by-product, e.g. 'low in glucosinolate', 'rich in fat', 'low in sugar'. 2. The list is divided into 12 chapters: 1. Cereal grains, their products and by-products; 2. Oil seeds, oil fruits, their products and by-products; 3. Legume seeds, their products and by-products; 4. Tubers, roots, their products and by-products; 5. Other seeds and fruits, their products and by-products; 6. Forages and roughages; 7. Other plants, their products and by-products; 8. Milk products; 9. Land animal products; 10. Fish, other marine animals, their products and by-products; 11. Minerals; 12. Miscellaneous. II. Provisions regarding botanical purity: 1. The botanical purity of the products and by-products listed in Part B shall not be less than 95 %, unless a different level has been laid down in Part B. 2. The following are considered as being botanical impurities: (a) natural but innocuous impurities (e.g. straw and straw waste, seeds of other cultivated species or weeds); (b) harmless residues of other oil seeds or oleaginous fruit derived from a previous manufacturing process, the level of which does not exceed 0,5 %. 3. The levels indicated refer to the weight of the product as such. III. Provisions regarding naming: Where the name of an ingredient includes a word or words in brackets, the bracketed word(s) may be included or omitted as an option; e.g. soya (bean) oil may be declared as soya bean oil or soya oil. IV. Provisions regarding the glossary: The glossary given below refers to main processes used for the preparation of ingredients mentioned in Part B of the Annex. When the names of these ingredients include a common name or term from this glossary, the process to be used must be in accordance with the given definition. Process Definition Common Name/Term Concentration Increase in certain contents by removing water or other constituents Concentrate Decortication (1) Removal of outer layers from grains, seeds, fruits, nuts and others Decorticated Drying Dehydration by artificial or natural processes in order to preserve the product Dried (sun or artificially) Extraction Removal either by organic solvent of fat or oil from certain materials or by aqueous solvent of sugar or other water soluble components. In the case of the use of organic solvent, the resulting product must be technically free of such solvent Extracted (in case of oil-containing materials) Molasses, pulp, (in case of products containing sugar or other water soluble components) Extrusion Pressing, pushing or protusion of material through orifices under pressure. See also pregelatinization Extruded Flaking Rolling of moist heat-treated material. Flakes Flour milling Physical processing of grain to reduce particle size and facilitate separation into constituent fractions (principally flour, bran and middlings). Flour, bran, middlings Heat treatment/heating General term covering a number of heat treatments carried out under specific conditions to influence the nutritional value or the structure of the material. Toasted, cooked, puffed, heat-treated Hydrogenation Treatment of oils and fats to achieve a higher melting point Hardened Hydrolysis Breakdown into simpler chemical constituents by appropriate treatment with water and possibly either enzymes or acid/alkali. Hydrolysed Pressing Removal by mechanical pressure (either by a screw- or other type of press) and possibly some heat, of fat/oil from oil-rich materials, or of juice from fruits or other vegetable products. Expeller (2) (in case of oil-containing materials) Pulp, pomace (in case of fruits, etc.) Pelleting Compaction into a moulded form of presentation. Pellet (1) 'Decortication' may be replaced by 'dehulling' or 'dehusking' if appropriate. Therefore the common name/term should be 'dehulled' or 'dehusked'. (2) When appropriate, the word 'expeller' may be replaced by 'cake'. Pregelatinization Modification of starch to improve markedly its swelling properties in cold water. Pregelatinized Refining Removal of impurities in sugars, oils and other natural materials by chemical/physical treatment Refined Wet-milling Mechanical separation of the component parts of kernel/grain after steeping in water, possibly with sulphur dioxide, for the extraction of starch Germ, gluten, starch PART B Non-exclusive list of the main ingredients 1. CEREAL GRAINS, THEIR PRODUCTS AND BY-PRODUCTS Number Name Description 1.01 Oats Grains of Avena sativa L. and other cultivars of oats. 1.02 Oat flakes Product obtained by steaming and rolling dehusked oats. It may contain a small proportion of oat husks. 1.03 Oat middlings By-product obtained during the processing of screened, dehusked oats into oat groats and flour. It consists principally of oat bran and some endosperm. 1.04 Oat hulls and bran By-product obtained during the processing of screened oats into oat groats. It consists principally of oat hulls and bran. 1.05 Barley Grains of Hordeum vulgare L. 1.06 Barley middlings By-product obtained during the processing of screened, dehusked barley into pearl barley, semolina or flour. 1.07 Rice, broken By-product of the preparation of polished or glazed rice Oryza sativa L. It consists principally of undersized and/or broken grains. 1.08 Rice bran (brown) By-product of the first polishing of dehusked rice. It consists principally of silvery skins, particles of the aleurone layer, endosperm and germ. 1.09 Rice bran (white) By-product of the second polishing of dehusked rice. It consists principally of particles of the aleurone layer, endosperm and germ. 1.10 Rice bran with calcium carbonate By-product of the polishing of dehusked rice. It consists principally of silvery skins, particles of the aleurone layer, endosperm, germ and small amounts of calcium carbonate resulting from use in the manufacturing process. 1.11 Fodder meal of pre-cooked rice By-product of the polishing of dehusked pre-cooked rice. It consists principally of silvery skins, particles of the aleurone layer, endosperm, germ and small amounts of calcium carbonate resulting from use in the manufacturing process. 1.12 Rice germ, expeller By-product of oil manufacture, obtained by pressing of the germ of rice to which parts of the endosperm and testa still adhere. 1.13 Rice germ, extracted By-product of oil manufacture, obtained by extraction of the germ of rice to which parts of the endosperm and testa still adhere. 1.14 Rice starch Technically pure rice starch. 1.15 Millet Grains of Panicum miliaceum L. 1.16 Rye Grians of Secale cereale L. 1.17 Rye middlings By-product of flour manufacture, obtained from screened rye. It consists principally of particles of endosperm, with fine fragments of the outer skins and some grain waste. 1.18 Rye feed By-product of flour manufacture, obtained from screened rye. It consists principally of fragments of the outer skins, and of particles of grain from which less of the endosperm has been removed than in rye bran. 1.19 Rye bran By-product of flour manufacture, obtained from screened rye. It consists principally of fragments of the outer skins, and of particles of grain from which most of the endosperm has been removed. 1.20 Sorghum Grains of Sorghum bicolor (L.) Moench s.i. 1.21 Wheat Grains of Triticum aestivum L., Triticum durum Desf. and other cultivars of wheat 1.22 Wheat middlings By-product of flour manufacture, obtained from screened grains of wheat or dehusked spelt. It consists principally of particles of endosperm with fine fragments of the outer skins and some grain waste. 1.23 Wheat feed By-product of flour manufacture, obtained from screened grains of wheat or dehusked spelt. It consists principally of fragments of the outer skins and of particles of grain from which less of the endosperm has been removed than in wheat bran. 1.24 Wheat bran (1) By-product of flour manufacture, obtained from screened grains of wheat or dehusked spelt. It consists principally of fragments of the outer skins, and of particles of grain from which the greater part of the endosperm has been removed. 1.25 Wheat germ By-product of flour milling consisting essentially of wheat germ, rolled or otherwise, to which fragments of endosperm and outer skin may still adhere. 1.26 Wheat gluten Dried by-product of the manufacture of wheat starch. It consists principally of gluten obtained during the separation of starch. (1) When this ingredient has been subjected to a finer milling, the word 'fine' may be added to the name or the name may be replaced by a corresponding denomination. 1.27 Wheat gluten feed Dried by-product of the manufacture of wheat starch. It is composed of bran and gluten to which components of the steeping liquor, and possibly the germ, from which the oil may have been removed, may be added. 1.28 Wheat starch Technically pure wheat starch. 1.29 Spelt Grains of spelt Triticum spelta L., Triticum dioccum Schrank, Triticum monococcum. 1.30 Triticale Grains of the Triticum X Secale hybrid. 1.31 Maize Grains of Zea mays L. 1.32 Maize middlings By-product of the manufacture of flour or semolina from maize. It consists principally of fragments of the outer skins and of particles of grain from which less of the endosperm has been removed than in maize bran. 1.33 Maize bran By-product of the manufacture of flour or semolina from maize. It consists principally of outer skins and some maize germ fragments, with some endosperm particles. 1.34 Maize germ expeller By-product of oil manufacture, obtained by pressing of dry or wet processed maize germ to which parts of the endosperm and testa may still adhere. 1.35 Maize germ, extracted By-product of oil manufacture, obtained by extraction of dry or wet processed maize germ to which parts of the endosperm and testa may still adhere. 1.36 Maize gluten feed (1) Dried by-product of the manufacture of maize starch. It is composed of bran and gluten to which components of the steeping liquor, and possibly the germ, from which the oil may have been removed, may be added. 1.37 Maize gluten Dried by-product of the manufacture of maize starch. It consists principally of gluten obtained during the separation of the starch. 1.38 Maize starch Technically pure maize starch. 1.39 Pre-gelatinized maize starch (2) Heat treated maize starch, having the property of marked swelling on contact with cold water. 1.40 Malt culms By-product of malting, consisting mainly of dried rootlets of germinated cereals. 1.41 Brewers' dried grains By-product of brewing obtained by drying residues of malted and unmalted cereals and other starchy products. 1.42 Distillers' dried grains By-product of alcohol distilling obtained by drying solid residues of fermented grain. 1.43 Distillers' dark grains (3) By-product of alcohol distilling obtained by drying solid residues of fermented grain to which pot ale syrup or evaporated spent wash has been added. (1) This name may be replaced by 'corn gluten feed'. (2) This name may be replaced by 'extruded maize starch'. (3) This name may be replaced by 'distillers dried grains and solubles'. 2. OIL SEEDS, OIL FRUITS, THEIR PRODUCTS AND BY-PRODUCTS Number Name Description 2.01 Groundnut, partially decorticated, expeller By-product of oil manufacture, obtained by pressing of partially decorticated groundnuts Arachis hypogaea L. and others species of Arachis. (Maximum crude fibre content 16 % in the dry matter.) 2.02 Groundnut, partially decorticated, extracted By-product of oil manufacture, obtained by extraction of partially decorticated groundnuts. (Maximum crude fibre content 16 % in the dry matter.) 2.03 Groundnut, decorticated, expeller By-product of oil manufacture, obtained by pressing of decorticated groundnuts. 2.04 Groundnut, decorticated, extracted By-product of oil manufacture, obtained by extraction of decorticated groundnuts. 2.05 Rape seed (1) Seeds of rape Brassica napus L. ssp. oleifera (Metzg.) Sinsk., of Indian sarson Brassica napus L. var. Glauca (Roxb.) O. E. Schulz and of rape Brassica campestris L. ssp. oleifera (Metzg.) Sinsk. (Minimum botanical purity 94 %.) 2.06 Rape seed, expeller (1) By-product of oil manufacture, obtained by pressing of seeds of rape. (Minimum botanical purity 94 %.) 2.07 Rape seed, extracted (1) By-product of oil manufacture, obtained by extraction of seeds of rape. (Minimum botanical purity 94 %.) 2.08 Rape seed hulls By-product obtained during dehulling of rape seeds. 2.09 Safflower seed, partially decorticated, extracted By-product of oil manufacture obtained by extraction of partially decorticated seeds of safflower Carthamus tinctorius L. 2.10 Copra expeller By-product of oil manufacture, obtained by pressing the dried kernel (endosperm) and outer husk (tegument) of the seed of the coconut palm Cocos nucifera L. 2.11 Copra, extracted By-product of oil manufacture, obtained by extraction of the dried kernel (endosperm) and outer husk (tegument) of the seed of the coconut palm. 2.12 Palm kernel expeller By-product of oil manufacture, obtained by pressing of palm kernels Elaeis guineensis Jacq., Corozo oleifera (HBK) L. H. Bailey (Elaeis melanococca auct.) from which as much as possible of the hard shell has been removed. 2.13 Palm kernel, extracted By-product of oil manufacture, obtained by extraction of palm kernels from which as much as possible of the hard shell has been removed. 2.14 Soya (bean), toasted Soya beans Glycine max. L. Merr. subjected to an appropriate heat treatment. 2.15 Soya (bean), extracted, toasted By-product of oil manufacture, obtained from soya beans after extraction and appropriate heat treatment. (Maximum crude fibre content 8 % in the dry matter.) 2.16 Soya (bean), dehulled, extracted, toasted By-product of oil manufacture, obtained from dehulled soya beans after extraction and appropriate heat treatment. 2.17 Soya (bean) protein concentrate Product obtained from dehulled, fat extracted soya beans. (1) When appropriate 'low in glucosinolate' may be indicated additionally in the name. 'Low in glucosinolate' means as defined in Community legislation. 2.18 Soya (bean) oil Oil obtained from soya beans. 2.19 Soya (bean) hulls By-product obtained during dehulling of soya beans. 2.20 Cotton seed Seeds of cotton Gossypium spp. from which the fibres have been removed. 2.21 Cotton seed, partially decorticated, extracted By-product of oil manufacture, obtained by extraction of seeds of cotton from which the fibres and part of the husks have been removed. (Maximum crude fibre 22,5 % in the dry matter.) 2.22 Cotton seed expeller By-product of oil manufacture obtained by pressing of seeds of cotton from which the fibres have been removed. 2.23 Niger seed expeller By-product of oil manufacture, obtained by pressing of seeds of the niger plant Guizotia abyssinica (Lf) Cass. 2.24 Sunflower seed Seeds of the sunflower Helianthus annuus L. 2.25 Sunflower seed, extracted By-product of oil manufacture obtained by extraction of seeds of the sunflower 2.26 Sunflower seed, partially decorticated, extracted By-product of oil manufacture, obtained by extraction of seeds of the sunflower from which part of the husks has been removed. (Maximum crude fibre 27,5 % in the dry matter.) 2.27 Linseed Seeds of linseed Linum usitatissimum L. (Minimum botanical purity 93 %.) 2.28 Linseed expeller By-product of oil manufacture, obtained by pressing of linseed. (Minimum botanical purity 93 %.) 2.29 Linseed, extracted By-product of oil manufacture, obtained by extraction of linseed. (Minimum botanical purity 93 %.) 2.30 Olive pulp By-product of oil manufacture, obtained by extraction of pressed olives (Olea europaea L. separated as far as possible from parts of the kernel. 2.31 Sesame seed expeller By-product of oil manufacture, obtained by pressing of seeds of the sesame plant Sesamum indicum L. 2.32 Cocoa bean, partially decorticated, extracted By-product of oil manufacture, obtained by extraction of dried and roasted cocoa beans Theabroma cacao L. from which part of the husks has been removed. 3. LEGUME SEEDS, THEIR PRODUCTS AND BY-PRODUCTS Number Name Description 3.01 Chick peas Seeds of Cicer arietinum L. 3.02 Guar meal, extracted By-product obtained after extraction of the mucilage from seeds of Cyamopsis tetragonoloba (L.) Taub. 3.03 Ervil Seeds of Ervum ervilia L. 3.04 Chickling vetch (1) Seeds of Lathyrus sativus L. submitted to an appropriate heat treatment. (1) The name must be qualified by an indication of the nature of the heat treatment. 3.05 Lentils Seeds of Lens culinaris a.o. Medik. 3.06 Sweet lupins Seeds of Lupinus spp, low in bitter seed content. 3.07 Beans, toasted Seeds of Phaseolus or Vigna spp. submitted to an appropriate heat treatment to destroy toxic lectins. 3.08 Peas Seeds of Pisum spp. 3.09 Pea middlings By-product obtained during the manufacture of pea-flour. It consists principally of particles of cotyledon, and to a lesser extent, of skins. 3.10 Pea bran By-product obtained during the manufacture of pea meal. It is composed mainly of skins removed during the skinning and cleaning of peas. 3.11 Horse beans Seeds of Vicia faba L. ssp. faba var. equina Pers. and var. minuta (Alef.) Mansf. 3.12 Monantha vetch Seeds of Vicia monanthos Desf. 3.13 Vetches Seeds of Vicia sativa L. var. sativa and other varieties. 4. TUBERS, ROOTS, THEIR PRODUCTS AND BY-PRODUCTS Number Name Description 4.01 (Sugar) Beet pulp By-product of the manufacture of sugar, consisting of extracted and dried pieces of sugar-beet Beta vulgaris L. ssp. vulgaris var. altissima Doell. 4.02 (Sugar) Beet molasses By-product consisting of the syrupy residue collected during the manufacture of refining of beet sugar. 4.03 (Sugar) Beet pulp, molassed By-product of the manufacture of sugar comprising dried sugar-beet pulp, to which molasses has been added. 4.04 (Sugar) Beet vinasse By-product obtained after the fermentation of beet molasses in the production of alcohol, yeast, citric acid or other organic substances. 4.05 (Beet) Sugar (1) Sugar extracted from sugar beet. 4.06 Sweet potato Tubers of Ipomoea batatas (L.) Poir, regardless of their presentation. 4.07 Manioc Roots of Manihot esculenta Crantz, regardless of their presentation. 4.08 Manioc starch, puffed Starch obtained from manioc roots, greatly expanded by appropriate heat treatment. 4.09 Potato pulp By-product of the extraction of potato starch Solanum tuberosum L. (1) This name may be replaced by 'sucrose'. 4.10 Potato starch Technically pure potato starch. 4.11 Potato protein Dried by-product of starch manufacture composed mainly of protein substances obtained after the separation of starch. 5. OTHER SEEDS AND FRUITS, THEIR PRODUCTS AND BY-PRODUCTS Number Name Description 5.01 Carob pods Product obtained by crushing the dried fruits (pods) of the carob tree Ceratonia siliqua L., from which the locust beans have been removed. 5.02 Citrus pulp By-product obtained by pressing citrus fruits Citrus spp. during the production of citrus juice. 5.03 Apple pomace By-product obtained by pressing apples Malus spp. during the production of apple juice. 5.04 Tomato pulp By-product obtained by pressing tomatoes Solanum lycopersicum Karst. during the production of tomato juice. 5.05 Grape pulp By-product of the processing of grapes Vitis vinifera L. after the juice has been pressed out. 5.06 Grape pips By-product of the processing of grapes composed of pips, pratically exempt of other components. 6. FORAGES AND ROUGHAGES Number Name Description 6.01 Lucerne meal (1) Product obtained by drying and milling young lucerne Medicago sativa L. and Medicago var. Martyn. (Minimum botanical purity 80 %.) 6.02 Lucerne pomace Dried by-product obtained by pressing juice from lucerne. 6.03 Lucerne protein concentrate Product obtained by artificially drying fractions of lucerne press juice, which has been centrifuged and heat treated to precipitate proteins. 6.04 Clover meal (1) Product obtained by drying and milling young clover Trifolium spp. (Minimum botanical purity 80 %.) 6.05 Grass meal (1) Product obtained by drying and milling young forage plants. 6.06 Wheat straw Straw of wheat. 6.07 Wheat straw, treated (2) Product obtained by an appropriate treatment of wheat straw. (1) The term 'meal' may be replaced by 'pellets'. The method of drying may be indicated additionally in the name. (2) The name must be qualified by reference to the nature of the chemical treatment carried out. 7. OTHER PLANTS, THEIR PRODUCTS AND BY-PRODUCTS Number Name Description 7.01 (Sugar) Cane molasses By-product consisting of the syrupy residue collected during the manufacture of refining of sugar from sugar-cane Saccharum officinarum L. 7.02 (Sugar) Cane vinasse By-product obtained after the fermentation of cane molasses in the production of alcohols, yeast, citric acid or other organic substances. 7.03 (Cane) Sugar (1) Sugar extracted from sugar-cane. 7.04 Seaweed meal Product obtained by drying and crushing seaweed, in particular brown seaweed. This product may have been washed to reduce the iodine content. (1) This name may be replaced by 'sucrose'. 8. MILK PRODUCTS Number Name Description 8.01 Skimmed-Milk powder Product obtained by drying milk from which most of the fat has been separated. 8.02 Buttermilk powder Product obtained by drying the liquid which remains after butter churning. 8.03 Whey powder Product obtained by drying the liquid which remains after cheese, quark, casein making or similar processes. 8.04 Whey powder, low in sugar Product obtained by drying whey from which the lactose has been partly removed. 8.05 Whey protein powder (1) Product obtained by drying the protein compounds extracted from whey or milk by chemical or physical treatment. 8.06 Casein powder Product obtained from skimmed or butter milk by drying casein precipitated by means of acids or rennet. 8.07 Lactose powder The sugar separated from milk or whey by purification and drying. (1) This name may be replaced by 'milk albumin powder'. 9. LAND ANIMAL PRODUCTS Number Name Description 9.01 Meat meal (1) Product obtained by heating, drying and grinding whole or parts of warm-blooded land animals from which the fat may have been partially extracted or physically removed. The product must be substantially free of hooves, horn, bristle, hair and feathers, as well as digestive tract content. (Minimum crude protein content 50 % on a dry matter basis.) 9.02 Meat and bone meal (1) Product obtained by heating, drying and grinding whole or parts of warm-blooded land animals from which the fat may have been partially extracted or physically removed. The product must be substantially free of hooves, horn, bristle, hair and feathers, as well as digestive tract content. (1) Products containing more than 13 % fat in the dry matter must be named as 'rich in fat'. 9.03 Bone meal Product obtained by drying, heating and finely grinding bones of warm-blooded land animals from which the fat has been largely extracted or physically removed. The product must be substantially free of hooves, horn, bristle, hair and feathers, as well as digestive tract content. 9.04 Greaves Residual product of the manufacture of tallow and other extracted or physically removed fats of animal origin. 9.05 Poultry offal meal (1) Product obtained by drying and grinding waste from slaughtered poultry. The product must be substantially free of feathers. 9.06 Feather meal, hydrolysed Product obtained by hydrolysing, drying and grinding poultry feathers. 9.07 Blood meal Product obtained by drying the blood of slaughtered warm-blooded animals. The product must be substantially free of foreign matter. 9.08 Animal fat Product composed of fat from warm-blooded land animals. (1) Products containing more than 13 % fat in the dry matter must be named as 'rich in fat'. 10. FISH, OTHER MARINE ANIMALS, THEIR PRODUCTS AND BY-PRODUCTS Number Name Description 10.01 Fish meal (1) Product obtained by processing whole or parts of fish from which part of the oil may have been removed and to which fish solubles may have been re-added. 10.02 Fish solubles, condensed Stabilized product composed of press juice obtained during manufacture of fish meal from which much of the fish oil and some of the water has been removed. 10.03 Fish oil Oil obtained from fish 10.04 Fish oil, refined, hardened Oil obtained from fish which has been refined and subjected to hydrogenation. (1) Products containing more than 75 % crude protein in the dry matter may be named as 'rich in protein'. 11. MINERALS Number Name Description 11.01 Calcium carbonate (1) Product obtained by grinding sources of calcium carbonate, such as limestone, oyster or mussel shells, or by precipitation from acid solution. 11.02 Calcium and magnesium carbonate Natural mixture of calcium carbonate and magnesium carbonate. 11.03 Calcareous marine algae (Maerl) Product of natural origin obtained from calcareous algae, ground or granulated. 11.04 Magnesium oxide Technically pure magnesium oxide (MgO). 11.05 Kieserite Natural magnesium sulphate (MgSO4 ·H2O). 11.06 Dicalcium phosphate (2) Precipitated calcium monohydrogen phosphate from bones or inorganic sources (CaHPO4 ·xH2O). (1) The nature of the source may replace or be indicated additionally in the name. (2) The manufacturing process may be included in the name. 11.07 Mono-dicalcium phosphate Product obtained chemically and composed of equal parts of dicalcium phosphate and mono-calcium phosphate. 11.08 Defluorinated rock-phosphate Product obtained by grinding purified and appropriately defluorinated natural phosphates. 11.09 Degelatinized bone meal Degelatinized, sterilized and ground bones from which the fat has been removed. 11.10 Monocalcium phosphate Technically pure calcium-bis(dihydrogenphosphate) (Ca(H2PO4)2 ·xH2O). 11.11 Calcium-magnesium phosphate Technically pure calcium magnesium phosphate. 11.12 Mono-ammonium phosphate Technically pure mono-ammonium phosphate (NH4H2PO4). 11.13 Sodium chloride (1) Technically pure sodium chloride or product obtained by grinding natural sources of sodium chloride, such as (rock) and (marine) salt. (1) The nature of the source of the sodium may replace or be indicated additionally in the name. 12. MISCELLANEOUS Number Name Description 12.01 Bakery waste By-product obtained from the manufacture of biscuits, cake or bread. 12.02 Confectionery waste By-product obtained from the manufacture of chocolate, sweets and other confectionery. 12.03 Fatty acids By-product obtained during the deacidification, by means of lye or by distillation of oils and fats of unspecified vegetable or animal origin. 12.04 Salts of fatty acids (1) Product obtained by saponification of fatty acids with calcium, sodium or potassium-hydroxide. (1) The name may be supplemented by an indication of the type of salt.